DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the predetermined penetration range" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. Claim 6 is being further examined as though it depends from claim 5.
Claim 7 recites "an operator of the agricultural implement" in line 2. However, "the agricultural implement" is not definitively part of the claimed invention. Rather, it is set forth in a description of an intended use of the claimed system. (See claim 1, lines 1-2.) Accordingly, claim 7 is indefinite because it cannot be determined whether the limitations of claim 7 with respect to "an operator of the agricultural implement" are actually required. Therefore, claim 7 is rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sporrer et al. (US 10,939,604)

Regarding claim 1, Sporrer discloses a system for calibrating tool depth as an agricultural implement is moved across a field, the system comprising:
an implement frame (including 120);
a ground-engaging tool (including 112) supported on the implement frame, the ground-engaging tool configured to penetrate soil present within the field to a penetration depth;
a frame position sensor (including 106) configured to capture data indicative of a distance between the implement frame and a surface of the field; and
a controller (including 136) communicatively coupled to the frame position sensor, the controller configured to:
determine a penetration depth value of the ground-engaging tool based on a received input (initial depth determined to be engaged or initial determined depth, as depth of engagement determined in block 504);
determine a correction factor based on the data captured by the frame position sensor (as in block 510 or block 462); and
adjust the determined penetration depth value based on the determined correction factor to calibrate the penetration depth value (as in blocks 520 and 522 or block 470).

Regarding claim 2, Sporrer discloses the ground-engaging tool (including 112) being adjustably coupled (via 124-3) to the implement frame (see col. 5, lines 49-66), the system further comprising a tool position sensor (including 123, 125) configured to capture data indicative of a position of the ground-engaging tool relative to the implement frame, the controller communicatively coupled to the tool position sensor, the controller further configured to determine the correction factor based on the data captured by the tool position sensor and the data captured by the frame position sensor.

Regarding claim 3, Sporrer discloses the system further comprising:
a wheel (including 122) adjustably coupled to the implement frame; and
a wheel position sensor (including 123) configured to capture data indicative of a position of the wheel relative to the implement frame, the controller communicatively coupled to the wheel position sensor, the controller further configured to determine the penetration depth value based on the data captured by the wheel position sensor.

Regarding claim 4, Sporrer discloses the received input comprising an operator input (as in block 496, block 414, and/or as by "setpoint" or "set point").

Regarding claim 5, Sporrer discloses the controller being further configured to compare the calibrated penetration depth value of the ground-engaging tool to a predetermined penetration depth range (as in comparison to threshold in block 522 or block 460) and, when the calibrated penetration depth value falls outside of the predetermined penetration depth range, initiate a control action associated with adjusting the penetration depth of the ground-engaging tool (as in actuator control in block 522, block 462, and/or block 470).

Regarding claim 6, Sporrer discloses the system further comprising:
a wheel (including 122) adjustably coupled to the implement frame;
an actuator (including 124-2) configured to adjust the position of the wheel relative to the implement frame, wherein the controller is configured to control an operation of the actuator such that the penetration depth of the ground-engaging tool is adjusted when the calibrated penetration depth value falls outside of the predetermined penetration depth range (as in block 522, block 462, and/or block 470).

Regarding claim 7, Sporrer discloses the controller being further configured to provide a notification to an operator of the agricultural implement associated with the calibrated penetration depth value (as in block 475).

Regarding claim 8, Sporrer discloses the frame position sensor (including 106) being coupled to the implement frame forward of the ground-engaging tool relative to a direction of travel of the implement frame (see Fig. 1A).

Regarding claim 9, Sporrer discloses the frame position sensor (including 106) comprising a non-contact-based sensor (see col. 4, lines 38-57).

Regarding claim 10, Sporrer discloses the frame position sensor (including 106) comprising a RADAR sensor, a LIDAR sensor, or an ultrasonic sensor (see col. 4, lines 38-57).

Regarding claim 11, Sporrer discloses the ground-engaging tool (including 112) comprising a shank (see Fig. 1A).

Regarding claim 12, Sporrer discloses a tillage implement, comprising:
a frame (including 120);
a plurality of wheels (including 122) adjustably coupled to the frame;
a first ground-engaging tool (including 112) supported on the frame, the first ground-engaging tool configured to penetrate soil present within the field to a first penetration depth;
a frame position sensor (including 106) configured to capture data indicative of a distance between the frame and a surface of the field; and
a controller (including 136) communicatively coupled to the frame position sensor, the controller configured to:
determine a first penetration depth value of the first ground-engaging tool based on a received input (initial depth determined to be engaged or initial determined depth, as depth of engagement determined in block 504);
determine a correction factor based on the data captured by the frame position sensor (as in block 510 or block 462); and
adjust the first penetration depth value based on the determined first correction factor to calibrate the first penetration depth value (as in blocks 520 and 522 or block 470).

Regarding claim 13, Sporrer discloses the tillage implement further comprising:
a second ground-engaging tool (including 116) supported on the frame, the second ground-engaging tool configured to penetrate the soil present within the field to a second penetration depth, the second penetration depth being different than the first penetration depth (as shown in Fig. 1A),
wherein the controller is further configured to: determine a second penetration depth value of the ground-engaging tool based on a received input; and adjust the second penetration depth value based on the determined correction factor to calibrate the second penetration depth value (see col. 8, lines 12-30).

Regarding claim 14, Sporrer discloses the first ground-engaging tool (including 112) comprising a shank (see Fig. 1A).

Regarding claim 15, Sporrer discloses a method for calibrating tool depth as an agricultural implement is moved across a field, the agricultural implement including a frame (including 120) and a ground-engaging tool (including 112) supported on the frame, the ground-engaging tool configured to penetrate soil present within the field to a penetration depth, the method comprising:
determining, with one or more computing devices (including 136), a penetration depth value of the ground-engaging tool based on a received input (initial depth determined to be engaged or initial determined depth, as depth of engagement determined in block 504);
determining, with the one or more computing devices, a correction factor based on frame position sensor data indicative of a distance between the frame and a surface of the field (as in block 510 or block 462); and
adjusting, with the one or more computing devices, the determined penetration depth value based on the determined correction factor to calibrate the penetration depth value (as in blocks 520 and 522 or block 470).

Regarding claim 16, Sporrer discloses the ground-engaging tool (including 112) being adjustably coupled to the implement frame (see col. 5, lines 49-66); and determining the correction factor comprises determining, with the one or more computing devices, the correction factor based on tool position sensor data indicative of a position of the ground-engaging tool relative to the frame and the frame position sensor data (as in blocks 440 and 442).

Regarding claim 17, Sporrer discloses determining the penetration depth value comprises determining, with the one or more computing devices, the penetration depth value based on wheel position sensor data (from 123) captured indicative of a position of a wheel of the agricultural implement relative to the frame.

Regarding claim 18, Sporrer discloses the received input comprising an operator input (as in block 496, block 414, and/or as by "setpoint" or "set point").

Regarding claim 19, Sporrer discloses the method further comprising:
comparing, with the one or more computing devices, the calibrated penetration depth value of the ground-engaging tool to a predetermined penetration depth range (as in comparison to threshold in block 522 or block 460); and
when the calibrated penetration depth value falls outside of the predetermined penetration depth range, initiating, with the one or more computing devices, a control action associated with adjusting the penetration depth of the ground-engaging tool (as in actuator control in block 522, block 462, and/or block 470).

Regarding claim 20, Sporrer discloses providing, with the one or more computing devices, a notification to an operator of the agricultural implement associated with the calibrated penetration depth value (as in block 475).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/7/28/22